Case: 20-1061   Document: 66 Page:
         Case 1:18-cv-12618-PBS    1   Date
                                Document 194Filed:
                                              Filed04/20/2021  Entry
                                                    04/20/21 Page 1 ofID:
                                                                       2 6416272




                United States Court of Appeals
                             For the First Circuit
 No. 20-1061
                               JONATHAN MULLANE,

                                 Plaintiff - Appellant,

                                           v.

                        BREAKING MEDIA, INC.; ELIE MYSTAL,

                                Defendants - Appellees,

                UNITED STATES; FEDERICO A. MORENO; ALISON W. LEHR,

                                     Defendants,

 No. 20-1062
                               JONATHAN MULLANE,

                                 Plaintiff - Appellant,

                                           v.

  UNITED STATES; FEDERICO A. MORENO; BREAKING MEDIA, INC.; ELIE MYSTAL;
                             ALISON W. LEHR,

                                Defendants - Appellees,

 Nos. 20-1080
      20-1390
                               JONATHAN MULLANE,

                                 Plaintiff - Appellant,

                                           v.

   UNITED STATES; FEDERICO A. MORENO; ALISON W. LEHR; BREAKING MEDIA,
                            INC.; ELIE MYSTAL,

                                Defendants - Appellees,

                                E. PETER MULLANE,
Case: 20-1061   Document: 66 Page:
         Case 1:18-cv-12618-PBS    2   Date
                                Document 194Filed:
                                              Filed04/20/2021  Entry
                                                    04/20/21 Page 2 ofID:
                                                                       2 6416272




                                 Interested Party - Appellant.


                                        MANDATE

                                   Entered: April 20, 2021

        In accordance with the judgment of February 26, 2021, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                            By the Court:

                                            Maria R. Hamilton, Clerk


 cc:
 John Mark Dickison
 Michelle L. Dineen Jerrett
 Donald Campbell Lockhart
 Christopher Morgan
 E. Peter Mullane
 Jonathan Mullane
 Joshua M. D. Segal
 Jason C. Weida
